Per Curiam :
The concurrent judgments of sentence entered by the Court of Quarter Sessions of Clearfield County at Nos. 24, 25, 26 and 39, November Session, 1965, are hereby corrected so as to credit thereon twenty-three days served by appellant-defendant Harold E. Domb, Jr. in the City Jail of DuBois, Clearfield County, Pennsylvania, from November 5, 1965 to November 7, 1965, and in the Clearfield County Jail, Clearfield County, Pennsylvania, from November 7, 1965 to November 22, 1965, and from November 26, 1965 to November 30, 1965, on the charges for which he was sentenced, as aforesaid. This credit provision is to be in substitution for the provision now contained in said sentences which reads, “Credit upon said sentences to *752be given for such time as tbe defendant has been incarcerated in the Clearfield County Jail upon the within charges.”